154 U.S. 177 (1894)
BALKAM
v.
WOODSTOCK IRON COMPANY.
No. 329.
Supreme Court of United States.
Argued March 28, 29, 1894.
Decided May 26, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ALABAMA.
*183 Mr. J.A.W. Smith for plaintiffs in error.
Mr. J.J. Willett and Mr. John B. Knox for defendants in error. Mr. John M. McKleroy was on their brief.
MR. JUSTICE WHITE, after stating the case, delivered the opinion of the court.
The plaintiffs rest their case upon an attack upon the probate *184 proceedings, which they assert to be absolutely void, 1st, because the proof as to the necessity of the sale was not "taken by deposition, as in chancery cases;" and, 2d, because there was no order of the court authorizing the administrator to make a deed of the property to the purchaser. The first contention is based upon the language of the decree of sale, which is as follows: "And thereupon said administrator introduces witnesses to sustain the same, and after hearing all the testimony in the case, the court is of opinion," etc.; and it is urged that this statement, "the administrator introduces witnesses," necessarily imports that depositions were not "taken as in chancery cases," according to the requirement of the Alabama statute.
We are also told that the depositions which were ordered to be taken by the Probate Judge for the purpose of the inquiry, and which when taken were filed by him and constituted part of the probate record, cannot be considered, because the opinion makes no reference to them, and, therefore, we must presume that they do not exist; and the contention as to the deed is that it furnishes no evidence of title, because there was no specific order of the court to make it, although the sale was reported to the court and by it confirmed, and although the deed, when made, was returned to the probate court, certified by the judge, and by him duly put of record.
These very technical contentions are in conflict with the elementary rules by which the sanctity of probate proceedings are upheld, and are based on the terms of an Alabama statute, to which, we are told, a construction has been given by the courts of that State, which, however narrow and technical, is binding upon us.
The following provisions are found in the Alabama Code:
"2612 (3223). Civil suits must be commenced, after the cause of action has accrued, within the periods prescribed in this chapter, and not afterwards."
"2614 (3225). Within ten years. 1... .
"2. Actions for the recovery of lands, tenements, hereditaments, or the possession thereof, except as herein otherwise provided."
*185 "2624 (3236). If any one entitled to bring the actions enumerated in this chapter, or make an entry on land, or defence founded on the title to real property, be, at the time such right accrues, within the age of twenty-one years, or a married woman, or insane, or imprisoned on a criminal charge for any term less than for life, he or she shall have three years after the termination of such disability to bring suit, or make entry or defence; but no disability shall extend the period of limitation so as to allow such action to be commenced, or entry or defence made, after the lapse of twenty years from the time the cause of action or right accrued; nor shall this exception extend to a married woman in respect to her separate estate."
We excerpt the following from the opinion of the Supreme Court of Alabama, in the case of Woodstock Iron Co. v. Fullenwider:
"The defendants, who are appellants in this court, contend, on the contrary, that all irregularities of sale and defects of title, under the admitted facts of the case, are cured by the presumptions arising from the lapse of twenty years, under the broad doctrine of prescription, now so thoroughly established in this State.
"The plaintiffs certainly had no right to sue in ejectment for these lands before the death of the widow, who was tenant for life, her possession, so far at least as concerns the legal title in the reversion, not being adverse or hostile to the heirs, during the continuance of such particular estate.

* * * * *
"In considering this question, we shall regard the contention of the appellees as well taken, so far as to assume that the sale of the administrator conferred no legal title to the reversion on the widow as purchaser under the probate proceedings in March, 1866.
"Regarding the proceedings in the probate court as void at law for the reasons stated, what, we may inquire, were the equitable rights, if any, acquired under it by the purchaser? This question has been fully settled by our past decisions. Where land of a decedent is sold by the probate court for the *186 payment of debts, or for distribution, and the proceeding is void for want of jurisdiction, or otherwise, and the purchase-money, being paid to the administrator, is applied by him to the payment of the debts of the decedent's estate, or is distributed to the heirs; while the sale is so far void as to convey no title at law, the purchaser nevertheless acquires an equitable title to the lands, which will be recognized in a court of equity. And he may resort to a court of equity to compel the heirs or devisees to elect a ratification or rescission of the contract of purchase. It is deemed unconscionable that the heirs or devisees should reap the fruits of the purchaser's payment of money, appropriated to the discharge of debts, which were a charge on the lands, and at the same time recover the lands. They are estopped to deny the validity of the sale, and at the same time enjoy the benefits derived from the appropriation of the purchase-money. And this principle applies to minors as well as adults. Bland v. Bowie, 53 Alabama, 152; Bell v. Craig, 52 Alabama, 215; Robertson v. Bradford, 73 Alabama, 116. See also Ganey v. Sikes, 76 Alabama, 421."
The court then proceeded to hold that, whilst the heirs of Hudson had no legal right to bring an action of ejectment pending the life estate, in view of the probate sale of the reversionary interest and the recorded title thereto, and of the payment of the price into the estate and its distribution among the creditors of the estate, the heirs had an equitable right to bring an action to remove the cloud on the title which the probate proceedings created; and inasmuch as they had failed to do so during twenty years, their right of action was barred under the doctrine of prescription. We again quote:
"Here, then, was the capacity to sue in a court of equity, so as to sweep away a cloud on the title of the plaintiffs, and, by an offer to do equity, to have the equitable title of the defendants, acquired at the void sale, divested out of them by decree of a court of chancery. A failure to exercise this right for over twenty years is such laches as authorizes the inference that the right to do so is barred in any one of the *187 modes in which that result may be effected. If the only existing right of action on the plaintiffs' part were at law  if his only laches, or slumbering on his rights, consisted in his failure to sue at law  then, as we have often said, `the only fact open to inquiry, in such cases, would be the character of defendants' possession, either in its original acquisition, or in its continued use, as being, on the one hand, permissive and in subordination, or, on the other, hostile and adverse.' Long v. Parmer, 81 Alabama, 384; and cases cited on p. 388. But the laches here imputed to the plaintiffs is the fact of having allowed the probate court proceedings to remain unassailed for over twenty years  proceedings under which, though void at law, a good equitable title to the reversion had been acquired, accompanied with possession and claim of ownership, on the part of the purchaser and her sub-vendees, during the whole of this long period."
The conclusion of the Alabama court is assailed here on the ground that it is unsound in law. Whilst, of course, as the statutes of the State of Alabama allow two actions in ejectment, the decree of the Supreme Court of Alabama does not constitute "the thing adjudged" in the case before us, we think the rule under which we follow state statutes of limitation and the construction of such statutes by the state courts compels us to treat the doctrine here announced as conclusive of the present case, so far as this court is concerned. The whole subject was very fully reviewed by this court in the case of Bauserman v. Blunt, 147 U.S. 647. There, through Mr. Justice Gray, we said:
"By a provision inserted in the first judiciary act of the United States and continued in force ever since, Congress has enacted that `the laws of the several States, except where the Constitution, treaties or statutes of the United States otherwise require or provide, shall be regarded as rules of decision in trials at common law, in the courts of the United States, in cases where they apply.' Act of September 24, 1789, c. 20, § 34, 1 Stat. 92; Rev. Stat. § 721. No laws of the several States have been more steadfastly or more often recognized by this court, from the beginning, as rules of decision in the *188 courts of the United States, than statutes of limitations of actions, real and personal, as enacted by the legislature of a State, and as construed by its highest court. Higginson v. Mein, 4 Cranch, 415, 419, 420; Shelby v. Guy, 11 Wheat. 361, 367; Bell v. Morrison, 1 Pet. 351, 360; Henderson v. Griffin, 5 Pet. 151; Green v. Neal, 6 Pet. 291, 297-300; McElmoyle v. Cohen, 13 Pet. 312, 327; Harpending v. Dutch Church, 16 Pet. 455, 493; Leffingwell v. Warren, 2 Black, 599; Sohn v. Waterson, 17 Wall. 596, 600; Tioga Railroad v. Blossburg & Corning Railroad, 20 Wall. 137; Kibbe v. Ditto, 93 U.S. 674; Davie v. Briggs, 97 U.S. 628, 637; Amy v. Dubuque, 98 U.S. 470; Mills v. Scott, 99 U.S. 25, 28; Moores v. National Bank, 104 U.S. 625; Michigan Insurance Bank v. Eldred, 130 U.S. 693, 696; Penfield v. Chesapeake &c. Railroad, 134 U.S. 351; Barney v. Oelrichs, 138 U.S. 529.
"In Patten v. Easton, 1 Wheat. 476, 482, and again in Powell v. Harman, 2 Pet. 241, this court had construed a Tennessee statute of limitations of real actions in accordance with the decisions of the Supreme Court of the State, made since the first of those cases was certified up to this court, and supposed to have settled the construction of the statute. Yet in Green v. Neal, 6 Pet. 291, a judgment of the Circuit Court of the United States, which had held itself bound by those cases in this court, was reversed, because of more recent decisions of the state court, establishing the opposite construction."
Nor can the case before us be saved from the operation of the rule thus stated by the contention that the Supreme Court of the State of Alabama has misconstrued its statutes or has adopted a rule of limitation or prescription in conflict therewith. In Leffingwell v. Warren, 2 Black, 599, 603, Mr. Justice Swayne, speaking for the court, thus laid down the rule:
"The courts of the United States, in the absence of legislation upon the subject by Congress, recognize the statutes of limitations of the several States, and give them the same construction and effect which are given by the local tribunals. They are a rule of decision under the 34th section of the Judicial Act of 1789. The construction given to a statute of a *189 State by the highest judicial tribunal of such State is regarded as a part of the statute, and is as binding upon the courts of the United States as the text... . If the highest judicial tribunal of a State adopt new views as to the proper construction of such a statute, and reverse its former decisions, this court will follow the latest settled adjudications."
These views meet every point presented here and do not in any way conflict with Burgess v. Seligman, 107 U.S. 20, 32; Carroll v. Smith, 111 U.S. 556, 562; or Gibson v. Lyon, 115 U.S. 439. None of those cases involved the question of the conclusiveness on this court of the decisions of the courts of a State as to a statute of limitations and the bar created thereby. It may be that, if the question were before us for original consideration, we should hold that the right of the heirs to sue did not arise until after the death of the holder of the life estate, and therefore, that the bar of the statute would only then begin to run; but we are not at liberty to pass upon that question. When the bar of the statute of prescription, under the laws and decisions of the State of Alabama, began to be operative has been construed by the court of last resort of that State. Necessarily the determination of when the parties had a right to sue was a question concerning the construction when the prescription commenced to run, or when they were obliged to bring their action, whether legal or equitable. Those questions were purely within the province of the Supreme Court of Alabama. In deciding them it passed upon its own statutes of limitations or the doctrines of prescription as applied by it, and we are obliged to apply and enforce their conclusions.
To endorse the position of the plaintiffs in error, we should be compelled at the same time to disregard the elementary rules by which decrees of probate are sanctioned and upheld, on the ground of a technical construction which, it is asserted, we are compelled to adopt because of the decisions of the state court of Alabama, and to depart from the settled rule under which this court adheres to the decision of state courts of last resort in construing statutes of limitation or enforcing the doctrine of prescription. In other words, the success of the *190 plaintiffs' case depends upon our adhering to the rule by which we follow the construction of state courts in a state matter on the one hand and departing from it on the other.
Judgment affirmed.
MR. JUSTICE JACKSON, not having heard the argument, took no part in the decision of this cause.